Citation Nr: 1549637	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  09-12 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES


1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran performed active military service from September 1990 to July 1991.  He also performed active duty for training and inactive duty training at various times. 

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that in part granted service connection for posttraumatic stress disorder (PTSD) and assigned a 10 percent rating effective December 4, 2006.  The Veteran appealed for a higher initial rating.  In February 2010, the RO granted a 30 percent rating effective from December 4, 2006.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in addition to the paper claims file, there are Virtual VA and VBMS electronic claims files associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In July 2007, the Veteran submitted a lay statement that he had received therapy for his PTSD from a clinician, D.Q., at the Dearborn Vet Center, and asked that VA utilize those notes in rendering a decision.  He also submitted an accompanying authorization for those treatment records.  VA has not sought these treatment records and therefore, with appropriate authorization from the Veteran, they must be obtained upon remand.  

It also appears that the Veteran receives regular VA treatment for his disability.  Currently of record are treatment notes through August 2014.  While on remand, any updated VA treatment records should be obtained.
Accordingly, the case is REMANDED for the following actions:

1.  With appropriate authorization from the Veteran, obtain any outstanding treatment records, specifically including the Veteran's Dearborn Vet Center treatment records, including treatment by clinician D.Q.  See July 2007 lay statement.  

2.  Obtain any outstanding VA treatment records from August 2014 forward and associate them with the file. 

3.  Thereafter, readjudicate the Veteran's claims, including his claim for TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


